DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) dated 10/14/2019 has been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axis of displacement of the closing member of the valve being not parallel to the axis of displacement of the closing member of the [secondary] valve from claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
The claims are objected to as there is no claim 6.  The applicant is advised in any future correspondence to include claim 6 in the listing of claims and have the status identifier of “(Canceled)”.
Claims 11 and 15 are objected to because of the following informalities:  
Claim 11, line 3, “comprise” should be --comprises--.  
Claim 15, “the position for opening and the position for closing” should be --a position for opening and a position for closing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, lines 2-4 recite that an axis of displacement of the closing member of the valve is not coaxial with an axis of displacement of the closing member of the valve.  It is unclear how the same axis of displacement of the valve closing member could be not coaxial.  It is believed the applicant intends to recite that the axis of displacement of the closing member of the valve is not coaxial with the axis of displacement of the closing member of the secondary valve.
Claim 5 is rejected due to its dependency on claim 4.
Claim 5 is further rejected for reasons similar to claim 4.  It is unclear how the same axis of displacement of the closing member of the valve could not be parallel.  Claim 5 will be treated as reciting the axis of displacement of the closing member of the valve not being parallel to the axis of displacement of the closing member of the secondary valve.
Claim 13, line 8 recites “the valve body”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, the preamble recites a secondary valve.  However, the last two lines of the claim recites that the discharge hole is intended to be connected to a duct for supplying “a secondary valve”.  It is unclear how the apparatus of the secondary valve (per the preamble) could then supply fluid to a secondary valve (per the last two lines of the claim).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 10-15, claims 4 and 13-14 as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (U.S. 5,118,072).
Sakamoto discloses a system for opening and closing water for a shower head, a hand shower, a bathroom mixer, or a kitchen mixer, the system comprising: an inlet (15) for water supplied from a water supply network; an outlet (16) for water directed towards said shower head, hand shower or bathroom or kitchen mixer; a valve (17 generally) situated along the fluid flow path between the inlet and the outlet, the valve comprising a valve body (the housing around 17) intended to receive water from the inlet and a closing member (17, 18) movable inside the valve body between a position for opening and a position for closing the flow through the outlet; wherein the valve body comprises a discharge hole (the hole leading to 31) hydraulically connected to the inlet of a duct (duct 31, the inlet being directly adjacent to the discharge hole); and a secondary valve (28 generally) situated at a distance from the valve is hydraulically connected to an outlet of the duct (the outlet of 31 leading to 28), so as to open or close the outlet of the duct (in the same manner as the applicant’s device); wherein said closing 
Regarding claim 2, Sakamoto further discloses wherein said duct is a flexible pipe or a rigid pipe (31, see fig. 3).
Regarding claim 4, Sakamoto further discloses wherein said valve and said secondary valve comprise a respective closing member (17, 18 and 28), and an axis of displacement of the closing member of the valve is not coaxial with an axis of displacement of the closing member of the valve (fig. 3).
Regarding claim 7, Sakamoto further discloses wherein the discharge hole and the duct are in fluid communication with the inlet (via 13), and the valve and the secondary valve do not intercept the fluid flow path between the inlet, the discharge hole and the inlet of the duct (fig. 3).
Regarding claim 8, Sakamoto further discloses wherein the secondary valve has an outlet (32) in communication with the outlet, so as to also convey the water delivered from the duct towards said shower head, hand shower or bathroom or kitchen mixer.
Regarding claim 10, Sakamoto further discloses wherein the closing member comprises a disc (17) and an elastic membrane (18) mounted on the disc, said elastic membrane comprising an outer annular segment which is fixed to the valve body (as shown in fig. 3) and which separates a top portion (the area above 17, 18) of the valve body from a bottom portion (the area below 17, 18) of the valve body.
Regarding claim 11, Sakamoto further discloses wherein the valve body comprises a water inlet (13) and the disc and/or the elastic membrane comprise at least one hole (21) for allowing water to pass between the bottom portion and the top portion of the valve body (between 13 and 20).
Regarding claim 12, Sakamoto further discloses wherein the outer annular segment of the elastic membrane forms a seal between a first component of the valve body (22, 19) comprising the 
Regarding claim 13, Sakamoto discloses a secondary valve for a system for opening and closing water for a shower head, a hand shower, a bathroom mixer, or a kitchen mixer, comprising: an inlet (15) for water supplied from a water supply network; an outlet (16) for water directed towards said shower head, hand shower, bathroom mixer, or kitchen mixer; and a connection for a duct (31) intended to be hydraulically connected to a discharge hole in the valve body of a valve (shown in fig. 3 of Sakamoto but an intended use recitation that has not been given patentable weight), situated at a distance from the secondary valve, the secondary valve being movable between a position for opening the duct (fig. 3) and a position for closing the duct (as described in col. 3, ll. 39-63) corresponding respectively to opening and closing of the valve situated at a distance (shown and described in Sakamoto but an intended use recitation that has not been given patentable weight).
Regarding claim 14, Sakamoto discloses a secondary valve for a system for opening and closing water for a shower head, a hand shower, a bathroom mixer, or a kitchen mixer, comprising: an inlet (15) for water supplied from a water supply network and an outlet (16) for water directed towards said shower head, hand shower, bathroom mixer, or kitchen mixer; a valve body (11, 19, 22) and a closing member (17, 18) movable between a position for opening or closing the flow from the inlet to the outlet; wherein the valve body comprises a discharge hole (the opening leading to 31) intended to be hydraulically connected to a duct (shown at element 31 but an intended use recitation that has not been 
Regarding claim 15, Sakamoto discloses a method for opening and closing water in a shower head, a hand shower, a bathroom mixer, or a kitchen mixer, including an inlet (15) for water supplied from a water supply network; an outlet (16) for water directed towards said shower head, hand shower, bathroom mixer, or kitchen mixer; a valve (17 generally) situated along the fluid flow path between the inlet and the outlet and including a valve body (the housing around 17) intended to receive water from the inlet and a closing member (17, 18) movable inside the valve body; the method comprising: operating the closing member between the position for opening and the position for closing the flow, by means of displacement of a secondary valve (28 generally, see operation described in col. 3, ll. 39 – col. 4, ll. 20) so as to close or open an outlet of a duct having an inlet hydraulically connected to a discharge hole of the valve (duct shown at 31, but an intended use recitation that has not been given patentable weight).

Claim(s) 1, 3, 9, and 13-15, claims 13-14 as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toto Ltd. (EP1548344)(supplied by the applicant in the IDS dated 10/14/2019)(hereinafter “Toto”).
Toto discloses a system for opening and closing water for a shower head, a hand shower, a bathroom mixer, or a kitchen mixer, the system (the valve best shown in at least figs. 4-5 and the system in figs. 1 and 2) comprising: an inlet (26) for water supplied from a water supply network; an outlet (18, 20) for water directed towards said shower head, hand shower or bathroom or kitchen mixer; a valve (46 generally) situated along the fluid flow path between the inlet and the outlet, the valve comprising a valve body (the housing including 50b and 52 in fig. 4 but excluding 60) intended to receive water from the inlet and a closing member (46) movable inside the valve body between a position for opening and a 
Regarding claim 3, Toto further discloses a monobloc unit (60) for installation of the valve and the secondary valve and in that said duct is formed by a fluid flow path (fluid path within 44) inside the monobloc unit (fig. 4).
Regarding claim 9, Toto further discloses wherein said secondary valve comprises a bistable pushbutton (36, see also para. 71-72 describing the button mechanism as holding the pilot valve in either position and thus is bistable), which can be switched alternately so as to open or close the duct.
Regarding claim 13, Toto discloses a secondary valve (40) for a system for opening and closing water for a shower head, a hand shower, a bathroom mixer, or a kitchen mixer, comprising: an inlet (26) for water supplied from a water supply network; an outlet (18, 20) for water directed towards said shower head, hand shower, bathroom mixer, or kitchen mixer; and a connection for a duct (44) intended to be hydraulically connected to a discharge hole in the valve body of a valve (shown as the hole within the cylindrical portion of 52 but an intended use recitation that has not been given patentable weight), situated at a distance from the secondary valve (40), the secondary valve being movable between a position for opening the duct and a position for closing the duct (figs. 4 and 5) corresponding respectively to opening and closing of the valve situated at a distance (shown and described in Toto but an intended use recitation that has not been given patentable weight).
Regarding claim 14, Toto discloses a secondary valve for a system for opening and closing water for a shower head, a hand shower, a bathroom mixer, or a kitchen mixer, comprising: an inlet (26) for 
Regarding claim 15, Toto discloses method for opening and closing water in a shower head, a hand shower, a bathroom mixer, or a kitchen mixer, including an inlet (26) for water supplied from a water supply network; an outlet (18, 20) for water directed towards said shower head, hand shower, bathroom mixer, or kitchen mixer; a valve (46) situated along the fluid flow path between the inlet and the outlet and including a valve body (the housing including 50b and 52 in fig. 4) intended to receive water from the inlet and a closing member (46) movable inside the valve body; the method comprising: operating the closing member between the position for opening and the position for closing the flow (figs. 4 and 5), by means of displacement of a secondary valve (40) so as to close or open an outlet of a duct (44) having an inlet hydraulically connected to a discharge hole (the hole within the cylindrical portion of 52) of the valve (see also para. 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Parsons et al. (U.S. 8,496,025).
	Sakamoto discloses the claimed invention but does not appear to disclose a monobloc unit for installation of the valve and the secondary valve and in that the duct is formed by a fluid flow path inside the monobloc unit.
	Parsons teaches it was known to have a diaphragm type fluid control valve (500 generally, see fig. 5) for a water outlet that is located within a cartridge with the cartridge located within a larger housing (see fig. 5 and cartridge type assembly 514 located within the larger overall housing 513).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Sakamoto such that the diaphragm valve is housed within a cartridge type housing that is then placed within a monobloc housing as taught by Parsons as valve cartridges within housings are well known in the art of domestic fluid delivery and provide an easier way to replace the valve assembly within the housing if the assembly fails and a new valve is needed.

5, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Balet (U.S. 2018/0266576).
Sakamoto discloses the claimed invention but does not appear to the axis of displacement of the closing member of the valve not being parallel with the axis of displacement of the closing member of the [secondary] valve.
Balet teaches it was known to have a diaphragm valve that is vertically oriented (fig. 7, see 210) and a secondary control member that is horizontally oriented (see numeral 10 in fig. 7) (the displacement axis of the diaphragm valve being vertical and the displacement axis of the secondary control member being horizontally oriented).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Sakamoto by having the secondary valve displacement axis be horizontally oriented (and thus not parallel to the vertical axis of displacement of the closing member of the primary valve) as taught by Balet in order to have the assembly function in the same manner but takes up less vertical space and especially since it has been held that a change in shape of a component has been held to be within the level of ordinary skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753